UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 05-2276



LENIR RICHARDSON,

                                             Plaintiff - Appellant,

          versus


DANIEL FOSTER, Officer; ANDREW LEE RICHARDSON;
JUDITH NOWAK, M.D.; MINDY MICHAN; GISELLE
AGUILLAR HASS, Psy.; LAURA HARRIS; MARY KING;
L. PASTOR, M.D.; GAIL H. NELSON; MARITIZA
RODRIGUEZ; BELINDA MASSARO; STEPHEN WRIGHT;
PAUL B. BARNES, Officer; KENNETH A. HAYNES;
HILDA   BARILLAS;    MARIO   BARILLAS;  TEREZA
MERCHANT; SUSAN THOMAS; K. D. GANT; CARLA
SCHIBENER; BARBARA DAYMUNDE; DEBBIE SNOW; F.
ROBINSON; LAVANIA STUCKS; LEE H. HALLER, M.D.;
BEVERLY BAYS, M.D.; KRISTINA BOOKER; KARA
BROADBENT; VERA CARTER; STEPHENIE CHANDLER;
PAT CHIU; ALISON DEARDEN; KRISTINA EIDE; TANYA
EVANS; ERIN FREEMAN; LINDA HANSEN; DIANE
JOHNSON; ROMA KAPOOR; JOYCE LANDRY; CYNTHIA
MONK; TREACY MOORE; CAROLYN NELL; ANDREA
OSINCHAK;   JENNIFER    OTTLEY;  DIXIE  PRUTT;
VICTORIA RADAR; SARAH REDD; SHARON SLADE;
CLAUDIA SNYDER; RITA SOUTHER; MEG STOUT; RUTH
STOVER; KATE THURGOOD; NILMA TORRES; KAREL VAN
DAM; NANCY WEAVER; WARREN LEWIS; ALICE ROOD;
KENNETH SNYDER; NORMAN VAN DAM; JENINE SAXE;
ANITA B. GLOVER; NANCY SMIT; CRISSANDRA COHEN;
GRACE KARISH; KAGE NAFFISSIA; ABRAHAM'S;
ROBERT H. HILL; KIRK MARSH, Bishop; BISHOP
CENTREVILLE; BISHOP JOHNSON; LEWIS LARSEN,
Bishop; HESOOK CHO; LEAH CAKE; ROBERT J. HILL;
ALISA ROMAN; JUDITH RUMREICH; MICHAEL LINDNER;
NICHOLE VANDERLICE; URSULA KOENIG; LORAINE
NORDULAND; KEITH LANGHORN; GERALD R. CURAN;
MARUM ROUSH; ROBERT W. WOOLDRIDGE; REX
PAGERIE, Officer; KATRINA ENGLAND, Officer;
THOMAS SUMMAKIE; ROBERT LITTLE; MARY LITTLE,

                                          Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis III, District
Judge. (CA-05-1158-1-TSE)


Submitted:   January 19, 2006           Decided:   January 24, 2006


Before WILKINSON, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lenir Richardson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                - 2 -
PER CURIAM:

           Lenir   Richardson   appeals   the   district   court   order

summarily dismissing her complaint as frivolous and for failing to

state a claim under 28 U.S.C. § 1915(e)(2)(B) (2000).          We have

reviewed the district court order and the record and affirm for the

reasons of the district court.    See Richardson v. Foster, No. CA-

05-1158-1-TSE (E.D. Va., filed Oct. 25, 2005; entered Oct. 26,

2005).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                               AFFIRMED




                                 - 3 -